Exhibit 10 (iii) (A)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on this 2nd
day of January, 2007 to be effective as of the 1st day of January, 2007, by and
between Bank of the Ozarks, Inc., an Arkansas corporation, (the “Corporation”),
Bank of the Ozarks, a state chartered bank, (the “Bank”), and George G. Gleason,
II, an individual and resident of Arkansas (“Gleason”).

W I T N E S S E T H:

WHEREAS, the Corporation, Bank and Gleason are parties to an employment
agreement dated January 3, 2006 to be effective as of January 1, 2006 (the
“Existing Agreement”);

WHEREAS, the Boards of Directors of the Corporation and Bank (acting by and
through their Personnel and Compensation Committees) believe that the future
services of Gleason will be of great value to the Corporation and Bank and, by
this Agreement, propose to ensure his continued employment for a certain period
as set forth below;

WHEREAS, Gleason hereby expresses his willingness to continue in the employment
of the Corporation and Bank as is hereby provided;

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Period of Active Employment. Gleason shall continue in the active employment
of the Corporation and Bank commencing on January 1, 2007 and ending on
December 31, 2009 (the “Term”).

2. Duties. During the period of this contract, and subject to the limitations
hereinafter expressed, Gleason agrees to serve the Corporation and Bank
faithfully and to the best of his ability, under the direction of the Boards of
Directors of the Corporation and Bank, devoting his time, energy and skill to
the management of the Corporation’s and Bank’s business.

3. Compensation. The Corporation and Bank agree to pay to Gleason during the
term as defined in Section 1 above, as compensation for his full-time services:

(a) An aggregate minimum base salary of Five Hundred Seventy-Five Thousand
Dollars ($575,000) per annum from January 1, 2007 through March 24, 2007 and
Five Hundred Ninety-Two Thousand Two Hundred Fifty Dollars ($592,250) per annum
thereafter. Gleason’s base salary will be evaluated and increased, if
appropriate, each year thereafter for the term of this contract by majority vote
of the Personnel and Compensation Committees of the Boards of Directors of the
Corporation and Bank, with members of the Gleason family or any other interested
director abstaining. Consideration will be given to increases in Gleason’s base
salary based on, among other things, individual merit and performance, assigned
duties and scope of responsibility and relative compensation of comparable
positions within the industry.



--------------------------------------------------------------------------------

(b) A bonus for each fiscal year during the term of this contract, the amount of
which will be subjectively determined by majority vote of the Personnel and
Compensation Committees of the Boards of Directors of the Corporation and Bank,
with members of the Gleason family or any other interested director abstaining.
Such bonus will be based on, among other things, individual merit and
performance, taking into account Gleason’s contribution to the overall success
of the Corporation and Bank and various measures of corporate performance
including long-term growth in deposits, loans and assets, return on average
assets, return on average stockholders’ equity, net interest margin, overhead
ratio, efficiency ratio, net charge-offs ratio, other measures of growth,
earnings, asset quality and risk and other factors deemed appropriate by the
Personnel and Compensation Committees. Such bonus, if any, shall be payable to
Gleason no later than the end of the first quarter of the succeeding fiscal
year.

Additional benefits may be provided and additional equity based compensation may
be paid Gleason from time to time by majority vote of the Personnel and
Compensation Committees of the Boards of Directors of the Corporation and Bank,
with members of the Gleason family or any other interested director abstaining.
Nothing herein shall prohibit Gleason from being reimbursed for reasonable and
customary business expenses or from receiving an allowance therefore.

4. Restrictive Covenant. Gleason expressly agrees, as a condition to the
performance by the Corporation and Bank of their obligations hereunder, that
during the term of this Agreement he will not, directly or indirectly, enter
into or in any manner take part in any business competitive with any business of
the Corporation or Bank, without the prior written consent of the Corporation
and Bank.

5. Prohibition Against Assignment. Gleason shall have no right to commute,
encumber or dispose of the right to receive payments hereunder, which payments
and the right thereto are expressly declared to be non-assignable and
non-transferable and, in the event of any attempted assignment or transfer,
neither the Corporation nor Bank shall have any further liability hereunder.

6. Reorganization. Neither the Corporation nor the Bank shall merge or
consolidate with any other organization or organizations until such organization
or organizations expressly assume the duties of the Corporation and Bank herein
set forth.

7. Independence of Other Agreements. This Agreement is hereby declared to be
independent of all other benefits and retirement or deferred compensation plans
now or hereafter adopted by the Corporation or Bank, including the Corporation’s
stock option plan, Corporation’s and Bank’s 401(k) plan currently existing and
Bank of the Ozarks, Inc. Deferred Compensation Plan adopted 12/14/04 and shall
not, unless mutually agreed upon in writing, be supplanted or replaced by any
other such plan or agreement.

8. This Agreement replaces and supersedes in its entirety the Existing
Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
original the day and year first above recited.

 

ATTEST:    BANK OF THE OZARKS, INC.

/s/ Donna Quandt

   By:  

/s/ Mark D. Ross

Donna Quandt, Corporate Secretary

     Mark D. Ross, President



--------------------------------------------------------------------------------

ATTEST:    BANK OF THE OZARKS

/s/ Donna Quandt

   By:  

/s/ Mark D. Ross

Donna Quandt, Corporate Secretary

     Mark D. Ross, President    GEORGE G. GLEASON, II   

/s/ George G. Gleason, II

   George G. Gleason, II